July 10, 2015

    Court Of Criminal Appeals
                                                                 RECE\VED \N
    Abel Acasta, Clerk                                      COURT OF CRIMINAL APPEALS
    P.O. Box 12308                                                 JUL 16 2015
    Capatal Station
                                                                 Abe\ Acosta, C'erl<
    Austin, Texas 78711

    RE: Trial Cburt No. Wl0-34786-S(A), WR-82,696-01
    Dear Clerk,


        I'm writing to inquire about the status of my writ of habeas corpus in the

    above styled and numbered cause.     On January 12 12015, the 282 District Court of

    Dallas County 1 Texas   transfered its "Findings Of Fact And Conclusion Of Law to

    this coort. On February 4, this court (Court Of Criminal Ar:peals) issued an

\   order for the 282nd District Court to send a supplemmtal transcript containing'·.

    all affidavits and interrogatories to the transcription of the .court reporter's

    noted from any hearing or defOsition, along with the trial court's supplemental

    findings of fact and conclusions of law to this court within 120 days.


        As   of this day 1 July 101 2015, ar:p roximately 146 days has past and I have

    not received any response from the trial court regarding the Court order.           If
                                                                       ·,
    you have received any information from. the trial court regarding a sq:>plemental

    transcript would you please serrl me a     copy so that I may respond to the record.

    However, if the trial court has not responded as ordered by the Coort, would

    you please send a letter reminding the trial court of is obligation to comply

    with the Coort's Order.     Your assistance in this rratter is highly ar:precJ..ated.

    Thank you for your time and co ope led tion.


                                               Respectfully submitted:



                                               Arturo Mendrano No. 1894196
                            Certificate Of Service


    I, Arturo Medrano, TDCJ-ID No. 1894196, Awlicant, Pro se, cb hereby certify

that a true and correct copy of this foregoing letter has been sent to the

Assistant District Attorney, Shara D. Saget, 133 N. Riverfrmt Blvd, LB-19,

Frank. Crowley Crurts Bldg, Dallas, Texas 75207-4399.   Executed on/ this lOth day

of July, 2015.



                                        Signed

                                                 Arturo MEdrano No. 1894196

                                                 Coffield Unit

                                                 2661 F .M .2054

                                                 Tennessee Cblony, Texas 75884




                                        2